Citation Nr: 0306045	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  99-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
crush injury to the left wrist.

2.  Entitlement to service connection for residuals of a 
crush injury to the left hand.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  

Procedural history

The veteran had active service from October 1979 to October 
1980, with subsequent periods of inactive duty training, 
including on March 21, 1997.

The RO received the veteran's claim for service connection 
for the above listed disabilities in February 1998.  In a 
January 1999 rating decision, the RO denied the claims.  The 
veteran disagreed with the January 1999 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of a substantive appeal (VA Form 9) in 
October 1999.

The veteran failed to report for a Board hearing which was 
scheduled to be conducted in Washington, D.C. in June 2002.  
To the Board's knowledge, the veteran has offered no 
explanation as to why he was unable to appear and he has 
since made no request for another hearing.  Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2002).

The Board undertook additional development on these issues, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) [to be codified at 38 C.F.R. § 19.9(a)(2)].  
The veteran was notified in January 2003 of the Board's 
action.  However, as will be discussed in more detail below, 
no additional evidence was obtained due to lack of 
cooperation on the part of the veteran.  Under these 
circumstances, no additional notice is required under Board 
Rule of Practice 903(b).  See 67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) [to be codified at 38 C.F.R. § 20.903].  



Other issues

The issues of entitlement to service connection for a left 
shoulder disorder, a low back disorder, and a right hand 
disorder were the subject of an October 2002 Board decision.  
The Board's decision is final.  See 38 C.F.R. § 20.1100 
(2002).  Accordingly, those issues will be addressed no 
further herein.


FINDINGS OF FACT

1.	The veteran has a current left hand/wrist disability, 
diagnosed as median and ulnar entrapment.  

2.	The veteran injured his left hand while performing 
Reserve duty in March 1997.

3.	Competent medical evidence does not reveal that the 
veteran's current left hand/wrist is causally related to 
the March 1997 injury or to any other  incident of his 
military service.


CONCLUSIONS OF LAW

1.  Residuals of a crush injury to the left wrist were not 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Residuals of a crush injury to the left hand were not 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
residuals of a crush injury to the left hand and wrist.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 1999 rating decision, by the May 1999 statement of 
the case (SOC), and by May 1999, October 1999, November 1999 
and June 2000 supplemental statements of the case (SSOCs) of 
the pertinent law and regulations and the need to submit 
additional evidence on his claims for service connection.  

In March 1998, the RO sent the veteran a letter which set 
forth in detail the type of evidence needed to substantiate 
his claims, identifying specific evidence still needed, and 
notifying the veteran of evidence it had already requested on 
his behalf.  In May 1999, the RO instructed the veteran as to 
the kind of evidence he would need to submit, and gave 
specific examples.

Moreover, a letter was sent to the veteran in August 2002, 
with a copy to his representative, which specifically 
referenced the VCAA.  Crucially, the veteran was informed by 
means of the August 2002 letter as to what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No reply was received 
from the veteran.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO requested verification of service from 
the veteran and notified him that it had requested this 
information from the National Personnel Records Center (NPRC) 
and the service department in November 1998.  The veteran 
responded in December 1998 and stated that he had submitted 
all medical evidence in his possession, and that Scott AFB 
did not have copies of his records.  The veteran identified 
records from the VA Medical Center in St. Louis.  The RO 
requested these records and obtained them in March 1998.  The 
veteran requested copies of his claims file in February 1998, 
March 1999 and January 2000, and the RO provided them.  In 
May 1999 and again in October 1999, the RO notified the 
veteran that he had submitted duplicate evidence with his 
NOD, and returned the copies to him.  There is no indication 
that there exists any evidence which has a bearing on this 
case which has not been obtained.

In August 2002, the veteran's representative specifically 
requested a physical examination to determine the etiology of 
the veteran's claimed disabilities.  The Board ordered 
additional development on these issues, to include a VA 
examination.  The veteran was notified of time and place of 
his examination; however, he canceled the scheduled 
examination without explanation.  He has not requested that 
the examination be rescheduled, nor has he otherwise 
contacted the Board.    

The United States Court of Appeals for Veterans Claims (the 
Court) has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran submitted evidence in March 1998 and 
his representative has submitted written argument in his 
behalf.  The veteran's representative specifically requested 
a hearing before a Member of the Board in the May 2002 VA 
Form 646.  The veteran was scheduled for a Board Central 
Office hearing to be held in June 2002, but he veteran failed 
without explanation to appear.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2002); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

1.  Entitlement to service connection for residuals of a 
crush injury to the left wrist.

2.  Entitlement to service connection for residuals of a 
crush injury to the left hand.

The veteran and his representative assert, in substance, that 
the veteran's left hand was "smashed" while he was on 
active duty for training in March 1997 and that he now 
suffers weakness, burning and stinging in the left hand and 
wrist resulting therefrom.    

As an initial matter, although the veteran's left hand and 
wrist complaints have been adjudicated at the RO as separate 
claims, they appear to involve a single disability.  As will 
be discussed in greater detail below, the veteran has been 
diagnosed with nerve entrapment or compression neuropathies 
affecting the median and ulnar nerves, and has undergone left 
carpal release surgery.  

In an August 2002 informal hearing presentation, the 
veteran's representative implied that there are separate hand 
and wrist injuries; however, these are not specifically 
identified.  To the extent that the representative is 
attempting to medically establish two separate diagnoses, it 
is well-established that as a layperson without medical 
training, he is not qualified to render medical opinions 
regarding and his statement is entitled to no weight of 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Based on the medical evidence the Board finds that the 
veteran's complaints involving the wrist and hand resulting 
from an injury during active duty for training amount to a 
single issue.  The Board will therefore address the appeal in 
a common discussion.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
there is evidence of a current disability affecting the left 
wrist and hand, diagnosed as median nerve entrapment in 
December 1998.  A December 1999 treatment report shows a 
diagnosis of carpal tunnel syndrome, also described as median 
and ulnar neuropathies.  Other than disorders involving the 
median and ulnar nerves, the medical evidence of record 
identifies no current disability of either the left wrist or 
the left hand.  
  
With respect to Hickson element (2), in-service disease or 
injury, the evidence shows that the veteran did report an 
injury to his left hand and wrist during service in March 
1997.  Service medical records document this injury.  The 
veteran complained of left wrist and arm pain associated with 
the left hand/wrist injury.  A March 1997 From DD-2173 
accident report shows that the veteran's hand was smashed 
between the side of a truck and a loaded ice chest.  A left 
wrist contusion was noted.  Hickson element (2) has therefore 
also been satisfied.  

For the sake of completeness, the Board notes that the 
veteran complained of pain in the left elbow, arm and wrist 
during his period of active duty in 1979-90.  There are, 
however, no medical findings or diagnoses to support the 
incurrence or aggravation of an left hand and/or wrist injury 
or disability during this period of active service.  In fact, 
an August 1980 finding shows the examiner's opinion that 
those complaints may have been attributable to malingering or 
a psychosomatic cause.  In any event, the veteran does not 
contend that he was injured during this period of service, 
but asserts that his current symptoms arose from the March 
1997 injury.  

Remaining is Hickson element (3), medical nexus.  The 
question which must be answered is whether these is a 
connection between the March 1997 injury and the veteran's 
current complaints.  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 
1997) and cases cited therein [holding that the Board has the 
duty to assess the credibility and weight to be given to the 
evidence].  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

There is a conflict in the medical evidence of record with 
respect to a relationship between the veteran's current 
median nerve entrapment and the March 1997 left hand injury.  
It appears that the only medical evidence that supports such 
a relationship comes from the December 1998 VA examiner.  
After diagnosing left median nerve entrapment, the examiner 
stated that this was more likely than not related to the 
March 1997 accident.  This opinion is inconsistent with the 
other medical evidence of record, which does not demonstrate 
residuals of a crush injury.  

The evidence includes x-rays taken in March 1997, immediately 
after the injury, which show diffusely swollen soft tissues 
of the left hand with no evidence of bony abnormality.  The 
impression as to both the left hand and left wrist was 
negative.  

Although March 1997 and April 1997 medical certificates show 
diagnoses of neuralgia immediately after the accident.  
"Neuralgia is 'acute paroxysmal pain radiating along the 
course of one or more nerves usually] without demonstrable 
changes in the nerve structure.' WEBSTER'S [MEDICAL DESK 
DICTIONARY (1986)]  at 471."   Horowitz v. Brown, 5 Vet. 
App. 217, 224 (1993).  Similarly, a diagnosis of left hand 
pain was rendered in a March 1997 treatment record, and a 
diagnosis of left wrist pain was rendered in a September 1997 
treatment record.  However, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  

After a November 1997 neurology consultation, which showed 
normal findings, the examiner stated that he suspected a 
somatoform disorder.  The examiner recommended a mental 
examination.  

The medical evidence in 1997, therefore, shows only 
complaints of pain on the part of the veteran with no 
objective physical pathology identified. 

Moreover, the medical evidence reflects that the veteran's 
median nerve entrapment is part of a bilateral condition, 
rather than localized to the left hand or wrist.  A June 1998 
EMG report shows bilateral median nerve entrapment at the 
flexor retinaculum.  This was confirmed in a December 1999 
report, which discussed  September 1999 EMG findings and 
determined that they were consistent with bilateral ulnar and 
median nerve neuropathies. The veteran's left hand injury was 
not implicated as a cause. 

The Board is obligated under 38 U.S.C. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In evaluating the probative value of competent medical 
evidence, the Court in Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993) stated, in pertinent part:

The probative value of medical opinion evidence is based 
on 
the medical expert's personal examination of the 
patient, the 
physician's knowledge and skill in analyzing the data, 
and the 
medical conclusion that the physician reaches. . . . As 
is true 
with any piece of evidence, the credibility and weight 
to be 
attached to these opinions [are] within the province of 
the 
adjudicators . . . .

The Board attaches little weight of probative value to the 
opinion of the December 1998 VA examiner.  The examiner did 
not account in any way for the bilateral nature of the 
veteran's disability in light of a documented injury on the 
left only.  In other words, the examiner did not explain how 
an injury to the veteran's left wrist and hand could result 
in identical median and/or ulnar nerve entrapment of both the 
left and right upper extremities.  In addition, the December 
1998 VA examiner did not discuss the essentially negative 
medical evidence after the March 1997 injury and thus did not 
explain how or why alleged crush injury residuals would not 
manifest for a number of months after the injury..  

In addition, the December 1998 VA examination summary 
contains a significant error.  The examiner stated that there 
was no entrapment of the right median nerve.  This statement 
was made despite evidence in the file showing that the 
veteran had undergone a right median nerve release five days 
prior to the examination, and despite a previous notation in 
the examiner's report acknowledging that a June 1998 EMG 
report showed bilateral median nerve entrapment at the flexor 
retinaculum.  Curiously, the examiner did note that the 
veteran had earlier undergone a left median nerve release in 
September 1999.

Thus it appears that the December 1998 VA examiner's opinion 
is at best incomplete.  It is certainly inconsistent with 
other medical evidence of record and it is worst internally 
inconsistent.  It appears that the examiner may have accepted 
the veteran's account at face value without perusal of the 
record.  The Court has held that "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence' . . . ."  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).  The Board therefore affords the 
December 1998 opinion little weight of probative value and 
finds it less probative than the other medical evidence, 
which establishes no relationship to the injury in service.

The Board's attempted development was for the express purpose 
of obtaining medical evidence which would shed more light on 
the "nature and etiology of the left wrist and left hand 
disability."  The Board also requested a medical nexus 
opinion.  As discussed by the Board above, the veteran 
canceled  his appointment for the scheduled examination in 
February 2003.  He has not attempted to reschedule the 
examination, and he has not otherwise contacted the Board.  
The veteran has thus forfeited the opportunity to clarify 
this matter.  See Wood, supra.   

Although the Board has taken into consideration the veteran's 
own statements concerning the alleged severity of his injury, 
it finds his statements to be self-serving, contradicted by 
the remainder of the record and therefore with very little 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) [although the Board must take into consideration a 
claimant's statements, it may consider whether self-interest 
may be a factor in making such statements].  Further, as 
discussed above the veteran is not competent comment on 
medical matters such as diagnosis or etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

With respect to the veteran's statements, the Board must 
consider an unsolicited  letter submitted in May 1998 from a 
fellow serviceman.  See 38 U.S.C.A. § 7104(a).  According to 
this fellow Reservist, the veteran told him "he was going to 
get paid big time from the Army", evidently in connection 
with his "arm".  This statement calls into question the 
veteran's motivation in making his claim and the veracity of 
his statements.  

Ordinarily, the Board would not place much weight on such a 
lay statement.  However, there is other evidence of record 
which is consistent.  There is the August 1980 finding of 
malingering in connection with a purported left arm 
disability already noted.  In addition, the November 1997 VA 
neurological examiner noted no physical pathology and 
suggested some other cause for the veteran's left upper 
extremity complaints.  Thus, there appears to be a pattern of 
malingering and/or exaggeration of symptomatology on the part 
of the veteran, evidently for secondary gain.

In short, for the reason expressed above, the Board finds 
that competent medical nexus evidence is lacking.  Hickson 
element (3) has therefore not been met, and the veteran's 
claim fails on that basis.

In summary, the evidence does show a current disability of 
the left hand and wrist, so as to satisfy Hickson element 
(1), and there is evidence of incurrence of an injury to the 
left hand and wrist in service, so as to satisfy element (2).  
However, a preponderance of the competent medical evidence is 
against the veteran's contention that there is a relationship 
between his current left hand and wrist disability and any 
incident of service.  Element (3) is not satisfied.  The 
veteran's claims of entitlement to service connection for 
left hand and wrist disorders are accordingly denied.




ORDER

Service connection for residuals of a crush injury to the 
left hand is denied.

Service connection for residuals of a crush injury to the 
left wrist is denied.



____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

